Citation Nr: 1336768	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-46 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.



REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the RO.  

The issue has been recharacterized by the Board as reflected on the preceding page.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

VA has not afforded the Veteran a comprehensive medical examination referable to his claim of service connection for an innocently acquired psychiatric disorder.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has claimed service connection for an innocently acquired psychiatric disorder, to include PTSD and bipolar disorder, based on his assertions that include sexual trauma and racial harassment during service.

The record reflects several current psychiatric diagnoses, including PTSD with psychotic features, major depressive disorder and anxiety. 

A January 2010 VA treatment note reported a history of PTSD due to past assault by an ex-wife.  However, a January 2010 VA psychiatric note reflects a diagnosis of PTSD secondary to military sexual trauma.  

An October 2010 Psychological Assessment Report submitted by Susan B. Cave, Ph.D reported a diagnosis of PTSD.  In connection with the report, the Veteran reiterated his claims of having military sexual trauma and racial harassment.

Significantly, the record reflects assessments of PTSD related to military sexual trauma; however, no rational for these assessments are provided.

While the alleged in-service assault is not corroborated in the Veteran's service treatment or personnel records, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  

Dr. Cave also indicated that the Veteran suffers from major depressive disorder as a result of the alleged sexual assault.  She stated that the Veteran had been married five times and had had considerable problems with employability.

In addition, in an August 2010 letter, the Veteran's brother stated that the Veteran was socially outgoing and well liked prior to his service enlistment and became very secretive about his life following his discharge from service.

Thus, the RO should schedule the Veteran for a VA examination with a psychiatrist or other qualified mental health care provider to determine the nature and likely etiology of the claimed psychiatric disorder, including whether there were any indications (behavior changes, etc, including after his military service) the Veteran was sexually assaulted while in the military.  38 C.F.R. § 3.304(f)(1), (f)(5).

Finally, the record contains a single page of a July 2008 Social Security Administration (SSA) disability decision.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Thus, the SSA decision and any supporting medical documents should be requested.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding receipt of SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The efforts taken to obtain these records should be documented, and the SSA should be asked to provide a negative response if such records are not available.

2.  The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder must be available to the examiner for review in connection with his evaluation.  The examiner should indicate that the claims folder was reviewed.

After reviewing the entire record, and examining the Veteran, the VA examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently suffers from an innocently acquired psychiatric disability, to include PTSD and a bipolar disorder that had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

If PTSD is diagnosed, then the examiner should identify the stressor(s) identified as supporting  that diagnosis.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

